THEATTORNEY                    GENERAL.
                           OFTEXAS




Honorable Fred Holub                 Opinion No. C-636
County Attorney
Matagorda County                     Re:   Whether the County Attorney
Bay City, Texas                            of Matagorda County, Texas,
                                           has the duty to act under
                                           the new Uniform Reciprocal
Dear Mr. Holub:                            Enforcement of Support Act.
         You have requested       an opinion   of this   office   concerning
the capt loned matter.
          The new Uniform Reciprocal  Enforcement of Support Act,
Acts 1965, 59th Legislature,    Chapter 679, page 1561, codified
as Article   2328b-4, Vernon’s Civil Statutes,   delegates certain
enumerated duties to the “ProseoutIng    attorney” who 1s defined
In Section 2 (0) a8 follows:
                          ‘Prosecuting    attorney’ meana the
            distrl&‘attorney      or, in those counties in
            which the county attorney fulfills        the func-
            tions of the district      attorney,   the county
            attorney .”
            Section 21 of Article     fj of the Texas Constitution
provides,     in part, as follows:
                   “The County Attorneys shall represent
            the State in all cases in the District      and
            inferior    courts in their reapectlva  counties:
            but if any county shall be included in a dla-
            trlct    in which there shall be a Dletrlct
            Attorney, the respective     duties of District
            Attorneys and County Attorney8 ahall in such
            counties be regulated by the Legislature.”
        The County Attorney of Matagorda County does not ful-
fill the functions   of the District Attorney, aa suoh county
has a District  Attorney.
         In Section 2(o) of Article 2328b-4, aupra, the Legls-
lature haa, with clear and unambiguous language, defined the
term “Prosecuting   Attorney”, as used in the Act, Section 12



                                  -3086-
Honorable    Fred Holub,   page 2 (C-636)


thereof,    when Texas is the initiating            state,       provides:
                 "The prosecuting attorney, upon the request
           of the court or the State Department of Public
           Welfare, shall represent the plaintiff   in any
           proceeding under this Act."
Sections 18 and 19 of the Act contain               comparable provisions
when Texas is the responding state.
         As the Legislature  has specifically   made it the duty
of the District   Attorney to be the "Prosecuting    Attorney" in
such cases, in all instances,   except In those counties in
which the County Attorney fulfills    the functions   of the Dis-
trict Attorney, it is our opinion that the County Attorney
of Matagorda County does not have the duty to act as "prose-
cuting attorney" under the Uniform Reciprocal      Enforcement of
Support Act.    See Garcia v. Laughlin, 285 S.w.2d 191, 195
(Tex.Sup. 1955).
                            SUMMARY
           The County Attorney of Matagorda County does
           not have the duty to act as "prosecuting   attor-
           ney" under the Uniform Reciprocal  Enforcement
           of Support Act.
                                Very truly           yours,
                                WAGGONER CARR
                                Attorney General of Texas


                                By : ~-‘sz   Ly‘I            ‘\.‘~
                                     'LARRY J.' CRADDOLiK
                                       Assistant Attorney General
LJC:cm
APPROVED:
OPINION COMMITTEE:
W; V. Geppert, Chairman
Lonny F. Zwiener
Robert Owen
Ralph Rash
Dean Arrlngton



                               -3087-
  -   i




Honorable Fred Holub, page 3 (c-636)


APPROVED FOR THE ATTORNEY GENBRAL
BY: T. B. WRIGHT




                          -3088-